Case 1:19-cv-00548-SEB-MPB Document 54 Filed 04/15/20 Page 1 of 6 PageID #: 429




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 BRANDON MOCKBEE,                                  )
                                                   )
                             Plaintiff,            )
                                                   )
                        v.                         )      No. 1:19-cv-00548-SEB-MPB
                                                   )
 JOHN LEE, et al.,                                 )
                                                   )
                             Defendants.           )

           ORDER SCREENING COMPLAINT AND DISMISSING CASE

        Now before the Court is pro se Plaintiff Brandon Mockbee’s third amended

 complaint and a motion asking the Court to screen it [Dkt. 47], as well as a motion for

 preliminary injunction [Dkt. 42], two motions to compel [Dkts. 44 and 51], two motions

 to appoint counsel [Dkt. 48 and 49], a motion for copies and to order the use of a

 typewriter [Dkt. 45], a motion to strike order on motion for extension of time to file [Dkt.

 46], and a motion for ruling [Dkt. 50]. Mr. Mockbee is currently incarcerated in an

 Indiana state prison and this is his third attempt to craft a complaint that survives

 screening under 28 U.S.C. §§ 1915, 1915A. In general, Mr. Mockbee’s allegations fall

 into two groups: first, that individuals involved in his criminal case violated his

 constitutional rights by, among other things, tampering with evidence and inaccurately

 transcribing court proceedings, and, second, that corrections officials have violated and

 continue to violate his constitutional rights by interfering with his personal and legal mail

 and denying his access to the courts. In this most recent iteration of his complaint, Mr.

 Mockbee has named David Lusby, Julie Pendergast, Dearborn County Sheriff Michael

                                               1
Case 1:19-cv-00548-SEB-MPB Document 54 Filed 04/15/20 Page 2 of 6 PageID #: 430




 Kreinhop, Rod McGownd, Wally Lewis, Denise Wilson, Anthony Bittner, Jennifer

 McAnninch, John Lee, and Dearborn County Chief Deputy Prosecutor Joseph Kisor as

 defendants.

                     Complaint Screening Under 28 U.S.C. § 1915A

        When “a prisoner seeks redress from a governmental entity or officer or employee

 of a governmental entity[,]” the Court has an obligation to screen the plaintiff’s complaint

 to ensure that it is sufficient, 28 U.S.C. § 1915A(a), and not “frivolous” or “malicious.”

 Id. § 1915A(b). The Court must read Mr. Mockbee’s complaint “liberally,” which means

 that Mr. Mockbee’s complaint should not be held to the same standard as one drafted by

 a lawyer. Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). Again, however,

 Mr. Mockbee’s complaint falls short.

        First, as we have previously explained to Mr. Mockbee in great detail, all of his

 claims relating to alleged tampering with the trial record in his criminal case fail because

 he has not secured a favorable termination of that matter and has not had his convictions

 set aside. See Dkt. 5 at 3-4 (explaining Heck bar and favorable-termination requirement

 for malicious-prosecution claims); Dkt. 23 at 3 (citing Tatum v. Cimpl, No. 14-cv-690-

 jdp, 2016 WL 3963250, at *2 (W.D. Wis. July 21, 2016) (holding § 1983 challenge to

 accuracy of criminal-case transcripts barred by Heck) (“What claim does plaintiff have

 against the court reporters that is independent of a challenge to the accuracy of those

 transcripts except as a basis to defend against criminal charges or challenge his

 conviction on appeal?”)). As was also previously explained in our prior orders, this same

 conclusion applies to Mr. Mockbee’s claims relating to his habitual offender charge, as,

                                              2
Case 1:19-cv-00548-SEB-MPB Document 54 Filed 04/15/20 Page 3 of 6 PageID #: 431




 contrary to Mr. Mockbee’s belief, it can be retried. See Dkt. 23 at 3. Mr. Mockbee’s

 claims related to his habitual offender charge are also dismissible on grounds of

 prosecutorial immunity as these claims are brought solely against Defendant Kisor, the

 prosecutor in Mr. Mockbee’s criminal case, who is immune for his prosecutorial acts.

 Polzin v. Gage, 636 F.3d 834, 838 (7th Cir. 2011) (citing Imbler v. Pachtman, 424 U.S.

 409, 420–29 (1976)).

        Second, Mr. Mockbee makes general complaints regarding the grievance

 procedures not being followed in the prison. Inmates do not, however, have a

 constitutional right to an effective grievance procedure. Antonelli v. Sheahan, 81 F.3d

 1422, 1430 (7th Cir. 1996). Thus, “the fact that prison officials denied, mishandled, or

 refused to consider grievances or claims raised by grievances ‘by persons who otherwise

 did not cause or participate in the underlying conduct states no claim.’” Champ v.

 Simmon, No. 19-cv-00345-NJR, 2020 WL 584083, at *3 (S.D. Ill. Feb. 6, 2020) (quoting

 Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011)). Additionally, “the failure of prison

 officials to follow their own procedures also does not, standing alone, violate the

 Constitution.” Id. (citing Maust v. Headley, 959 F.2d 644, 648 (7th Cir. 1992)).

 Accordingly, Mr. Mockbee’s claims related to the grievance procedures not being

 followed must be dismissed.

        Third, Mr. Mockbee claims that he was denied access to his legal property and to

 the law library, denied access to a typewriter, and prohibited from doing legal work. Mr.

 Mockbee does not, however, sufficiently state how any legal claim was prejudiced or

 identify the underlying claim that was lost by Defendants’ alleged conduct. There is no

                                              3
Case 1:19-cv-00548-SEB-MPB Document 54 Filed 04/15/20 Page 4 of 6 PageID #: 432




 “abstract free-standing right to a law library or legal assistance.” Lewis v. Casey, 518

 U.S. 343, 351 (1996). “[T]o state a right to access-to-courts claim and avoid dismissal

 under Rule 12(b)(6), a prisoner must make specific allegations as to the prejudice

 suffered because of the defendant’s alleged conduct. This is because a right to access-to-

 courts claim exists only if a prisoner is unreasonably prevented from presenting

 legitimate grievances to a court; various resources, documents, and supplies merely

 provide the instruments for reasonable access, and are not protected in and of themselves.

 Thus, when a plaintiff alleges a denial of the right to access-to-courts, he must usually

 plead specific prejudice to state a claim, such as by alleging that he missed court

 deadlines, failed to make timely filing, or that legitimate claims were dismissed because

 of the denial of reasonable access to legal resources.” Ortloff v. United States, 335 F.3d

 652, 656 (7th Cir. 2003). Here, Mr. Mockbee’s amended complaint includes only general

 allegations of prejudice, which are not sufficient to state a claim. See id. (general

 allegations of prejudice in pending lawsuits did not state a claim).

        Fourth, Mr. Mockbee has alleged that various Defendants interfered with,

 damaged, seized, and/or improperly opened his mail. As we recognized in screening Mr.

 Mockbee’s previous complaints, jail inmates do have a constitutional right under the First

 Amendment to both send and receive nonlegal mail, subject to legitimate restrictions

 related to jail administration, such as security concerns. Rowe v. Shake, 196 F.3d 778,

 782 (7th Cir. 1999). Additionally, part of jail inmates’ constitutional right of access to

 the courts under the Fourteenth Amendment includes a right to be free from prison

 officials unduly interfering with their legal mail. Id. However, even viewing Mr.

                                               4
Case 1:19-cv-00548-SEB-MPB Document 54 Filed 04/15/20 Page 5 of 6 PageID #: 433




 Mockbee’s third amended complaint liberally, it contains only general and conclusory

 allegations that such rights have been violated and he has provided insufficient factual

 information to support these claims.

        Mr. Mockbee’s third amended complaint contains no specific allegations

 regarding any particular pieces of mail that he contends he was prevented from sending

 or receiving or that were opened or damaged, or the number of times he contends such

 interference occurred. It is well-recognized that “[t]hreadbare recitals of the elements of

 the cause of action, supported by mere conclusory statements, do not suffice” to state a

 claim. Engel v. Buchan, 710 F.3d 698, 709 (7th Cir. 2013) (quotation marks and citation

 omitted). The most specific allegation he sets forth is that his mother attempted to send

 him certain unidentified “legal mail” at the jail on “several times,” but that that

 correspondence was returned to her. However, there is no indication of the reason that

 the mail was returned sufficient to permit an inference that the Sheriff or any other

 corrections staff defendant was in any way responsible.

        With regard to his general allegations concerning his “legal mail” being opened

 outside his presence, Mr. Mockbee fails to explain whether such mail was

 correspondence with his attorney as opposed to public documents from a court and also

 fails to allege the approximate number of times he claims his legal mail was opened. Mr.

 Mockbee has thus failed to allege sufficient facts to permit an inference that he is entitled

 to relief on this claim. See Guajardo-Palma v. Martinson, 622 F.3d 801, 804 (7th Cir.

 2010) (recognizing that communications to prisoners from courts and agencies to

 prisoners, unlike letters from prisoners’ lawyers, are usually “public documents …which

                                               5
Case 1:19-cv-00548-SEB-MPB Document 54 Filed 04/15/20 Page 6 of 6 PageID #: 434




 the prison officials have as much right to read as the prisoner” and that “isolated

 interference” with lawyer communications does not rise to a constitutional violation).

        For these reasons, Mr. Mockbee’s complaint must be dismissed. This dismissal is

 with prejudice as Mr. Mockbee has been given multiple opportunities to file a complaint

 that survives screening and was previously warned that this would be his final

 opportunity to do so or his complaint would be dismissed with prejudice. Accordingly,

 Mr. Mockbee’s third amended complaint is DISMISSED WITH PREJUDICE. All other

 pending motions [Dkt. Nos. 42, 44, 45, 46, 47, 48, 49, 50, and 51] are DENIED AS

 MOOT. Final judgment shall be issued accordingly.

        IT IS SO ORDERED.



           04/15/2020
 Date: _____________________                      _______________________________
                                                  SARAH EVANS BARKER, JUDGE
                                                  United States District Court
                                                  Southern District of Indiana

 Distribution:

 BRANDON MOCKBEE
 262691
 BRANCHVILLE - CF
 BRANCHVILLE CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only




                                              6
